Citation Nr: 0901414	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  03-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a right acromioclavicular joint separation, 
currently evaluated as 20-percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active military service from March 1984 to 
March 1987.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, confirming and continuing a 20 percent rating for 
the veteran's right shoulder disability - postoperative 
residuals of a right acromioclavicular (AC) joint separation.

In an April 2004 decision, the Board also denied the claim, 
and the veteran appealed to the United States Court of 
Appeals for Veterans' Claims (Court).  In a July 2006 Joint 
Motion it was requested that the Court vacate the Board's 
decision and remand the case for further development and 
readjudication.  The Court granted the Joint Motion in an 
Order also issued in July 2006. 

In April 2007, to comply with the Court's Order, the Board in 
turn remanded the case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

But, regrettably, the Board must again REMAND this case to RO 
via the AMC for still further development.


REMAND

In the Board's prior April 2007 remand, among the requested 
development was for the veteran to receive an orthopedic 
examination and have the examiner specifically review the 
claims file reports of the veteran's prior VA examinations in 
August 1991 and August 1996.  Also, the examiner was 
requested to express an opinion on the extent the veteran's 
shoulder pain limited his functional ability during flare-ups 
or when his right shoulder is used repeatedly over a period 
of time, and whether the shoulder joint exhibits weakened 
movement, excess fatigability, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

And, if possible, the examiner was asked to indicate whether 
this additional functional impairment included additional 
limitation of motion above and beyond that objectively shown 
during the evaluation.

In the examination report the examiner did comment on the 
right shoulder weakness and flare-ups.  But there was no 
comment on the earlier 1991 and 1996 examination reports in 
comparison with his more recent findings, in terms of whether 
the veteran's right shoulder disability had worsened, nor was 
there any indication of whether there is excess fatigability 
or incoordination.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  The failure 
to comply (or substantially comply) with the Board's prior 
remand directives and to ensure the VA examiner answers the 
medical questions posed in the earlier remand constitutes a 
violation of the veteran's due process rights.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).

In addition, review of the claims file shows that while a 
supplemental statement of the case (SSOC) was apparently 
issued in October 2008, as referenced by the veteran in a 
December 2008 letter, the SSOC is not physically contained in 
his claims file so the Board may also consider it.  A 
December 2008 administrative note by an employee at the AMC 
indicates the SSOC was not found, so another one needs to be 
prepared.  38 C.F.R. §§ 19.31, 19.37 (2008).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  If possible, have the clinician and/or 
physician who examined the veteran in 
September 2008 submit an addendum to the 
report of that evaluation.  Specifically, 
he is requested to review the claims file 
for the veteran's pertinent medical 
history - including, in particular, 
the reports of his prior VA examinations 
in August 1991 and August 1996 mentioning 
he had muscle atrophy in his right 
shoulder (possibly indicative of weakness) 
and that this shoulder was slightly sunken 
anteriorly near the site of the amputation 
of the clavicle.  The examiner should 
specifically mention his review of these 
records.

The examiner also must specifically 
address whether:  (1) pain could 
significantly limit the veteran's 
functional ability during flare-ups or 
when his right shoulder is used repeatedly 
over a period of time - and, if so, to 
what extent, including in terms of the 
degree he has additional limitation of 
motion.  As well, the examiner must 
determine (2) whether the veteran's right 
shoulder joint exhibits weakened movement, 
excess fatigability, or incoordination.  
See DeLuca, 8 Vet. App. at 206-07.  *These 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to pain and any weakened movement, 
excess fatigability, or incoordination 
(e.g., although the veteran exhibits a 
certain degree of flexion - specified, the 
effects of his pain, weakened movement, 
and excess fatigability limit his right 
arm flexion to such and such degrees - 
also specified).

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then the veteran should 
be afforded another VA orthopedic 
examination of the right shoulder to 
ascertain the current severity of his 
disability, which addresses the entirety 
of the development requested above. 

2.  To avoid another remand, ensure that 
all requested action has been completed 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's claim 
for a rating higher than 20 percent for 
his right shoulder disability (including 
on an extra-schedular basis), in light of 
the additional evidence obtained.  If the 
claim is not granted to his satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.  A copy of the SSOC should 
be associated with the claims folder for 
the Board's consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




